Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed on July 12, 2019 for Application No. 16/510,805.  Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statements (IDSs’) received on 10/21/2019 and 04/15/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element(s) is: - -a controller- - or - -an electronic control unit- -.  The subject matter of these claims are considered as conditional limitations which directed to a method of actuating a shift device or a clutch element. It is unclear what causes the clutch assembly to engage and disengage under these conditions.  If applicant intends to present the claimed features, the office recommends that an electronic controller unit should be included to provide the claimed steps and functions. For instance, claim 13 can be recited as - -the power shift transmission of claim 12, further includes an electronic control unit (ECU), wherein the ECU configured to disengage the clutch when a required torque output of the output shaft is above a torque threshold value- -. The same suggestion is applicable to claims 14, 15 and 16.

Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 12-16 are considered as hybrid claims. In particular, the claims are directed to neither a "process" or a "machine" but rather embrace or overlap two different statutory classes of invention as set forth in 35 U.S.C. §101.  In other words, claim 12 recites the limitations "a power shift transmission comprising: an input shaft; a gear assembly configured to be driven by the input shaft… the electric motor shaft rotates with the input shaft; and an internal combustion engine including an engine shaft configured to rotate the input shaft only with the clutch assembly in the engaged position" which directed to arrangement of a machine.  In light of this evidence, one of ordinary skilled in the art could reasonably interpret these recitations as express intent by applicant(s) to claim an apparatus or a product claim.  
However, claim 13 recites the limitations "wherein if a required torque output of the output shaft is above a torque threshold value, the clutch assembly is in the disengaged position; and if a required torque output of the output shaft is below the torque threshold value, the clutch assembly is in the engaged position” which directed to a step or process of determining a condition to perform a function based on the claimed condition(s).  One of ordinary skilled in the art could also reasonably interpret these recitations as express intent by applicant(s) to claim a process claim.  In light of this conflicting evidence, a person of ordinary skilled in the art could reasonably interpret claims 12 and 13 to be drawn to both a product and a process. 
Accordingly, a single claim must be drawn to either a product or process (but not both) and because a potential competitor of applicant(s) would not know whether possession alone of the claimed structure constituted infringement, or alternatively, if infringement required the execution of the recited method steps, the claims are indefinite.  See MPEP § 2173.05(p) II.  The same rational is applicable to the remaining claims 14, 15 and 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 12 and 20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Lee et al. (US 7,249,537 B2).
Regarding claim 1, Lee discloses a power shift transmission (see at least Figure 1) comprising: 
an input shaft (120); 
a gear housing (col. 6, lines 36-41, i.e., transmission case) including a gear assembly (e.g., made up of at least gears G4, D4) disposed therein, the gear assembly configured to be driven by the input shaft (120); 
an output shaft (130) configured to be rotated by the gear assembly; 
an auxiliary shaft (110) extending through a portion of the gear housing (i.e., transmission case), the auxiliary shaft configured to be rotated by an internal combustion engine (102, i.e., under engaged condition of clutch C1); 
a clutch assembly (C2) movable from a disengaged position to an engaged position (i.e., under engaged and disengaged conditions of clutch C2), the clutch assembly including a first clutch portion (i.e., output side of clutch C2 connected to shaft 120, hereinafter “portion120”) coupled to the input shaft (120); and 
a second clutch portion (i.e., input side of clutch C2 connected to shaft 110 under engaged condition of clutch C1, hereinafter “portion110”) coupled to the auxiliary shaft (110), the second clutch portion (portion120) configured to transmit rotational force to the first clutch portion (portion110) only with the clutch assembly in the engaged position (i.e., under engaged condition of clutch C2 or hybrid mode); and 


Regarding claim 2, Lee discloses the power shift transmission of claim 1, wherein the input shaft (120) and the auxiliary shaft (110) are concentric; and 
at least a portion of the auxiliary shaft is surrounded by the input shaft (Fig. 1).  

Regarding claim 3, Lee discloses the power shift transmission of claim 1, further comprising 
the internal combustion engine (102) including an engine shaft (105); and 
wherein the auxiliary shaft (110) is coupled to the engine shaft (i.e., under engaged condition of clutch C1) such that the auxiliary shaft and the engine shaft rotate at the same speed (i.e., under hybrid mode or under engaged condition of clutch C1).  

Regarding claim 12, Lee discloses a power shift transmission (see at least Fig. 1) comprising: 
an input shaft (120); 
a gear assembly (i.e., made up of at least gears G4 and D4) configured to be driven by the input shaft; 
an output shaft (130) configured to be rotated by the gear assembly; 
a clutch assembly (C2) coupled to the input shaft (i.e., under engaged condition of clutch C2), the clutch assembly movable from a disengaged position to an engaged position; 
an electric motor (103) including an electric motor shaft (170) in geared relationship with the clutch assembly such that, both with the clutch assembly in the disengaged position and with the clutch assembly in the engaged position, the electric motor shaft rotates with the input shaft (120); and 
an internal combustion engine (102) including an engine shaft (OS) configured to rotate the input shaft only with the clutch assembly (C2) in the engaged position (i.e., under second gear shift).  

Regarding claim 20, Lee discloses the power shift transmission of claim 12, wherein the engine is operated at varying speeds during operation (see at least Fig. 7 and col. 8, lines 6-18).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kato et al. (US 2016/0305510 A1).
Regarding claim 4, Lee discloses the power shift transmission of claim 1 having a clutch but does not explicitly teach wherein the clutch assembly further includes at least one resilient member.
Kato discloses an equivalent transmission having a clutch (Figs. 1 and 3, i.e., clutch C-1) including a resilient member (i.e., return spring 26) configured to bias the clutch assembly toward the disengaged position (see para. [0041]). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention for Lee to have a clutch including a return spring configured to bias the clutch assembly towards the disengaged position as taught by Kato for the purpose of pressing a piston member of the clutch to disengage the clutch . See paragraph [0041].

Regarding claim 10, Lee discloses the power shift transmission of claim 1 including a clutch assembly but does not explicitly teach a hydraulically actuated clutch engagement member.
Kato discloses an equivalent hybrid vehicle drive system (see at least Figures 1 and 3) having a clutch assembly includes a hydraulically actuated clutch engagement member (para. [0041], i.e., clutch C-1 engages the friction plates 11 by pressing the friction plates 11).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention for Lee to have a hydraulically actuated clutch engagement member as taught by Kato for the purpose of providing an the engagement of the clutch device. See paragraph [0041].

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Dalum et al. (US 9,751,518 B2).
Regarding claim 5, Lee discloses the power shift transmission of claim 1 including an auxiliary shaft but does not explicitly teach a power take-off shaft.  
Dalumn discloses an equivalent hybrid vehicle drive system including a power takeoff shaft configured to be rotated by the auxiliary shaft (col. 1, lines 57-67, i.e., power take-off (PTO) shaft).


Regarding claim 6, Lee discloses the power shift transmission of claim 1, further comprising a hydraulic pump (col. 6, lines 23-35, i.e., hydraulically driven by a solenoid valve controlling hydraulic pressure from an oil pump) but does not explicitly teach the pump configured to be driven by the auxiliary shaft. 
Dalumn discloses an equivalent hybrid vehicle drive system including the pump configured to be driven by the auxiliary shaft (col. 14, lines 47-49).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention for Lee to have the hydraulic pump configured to be driven by the auxiliary shaft as taught by Dalumn for the purpose of providing power to the hydraulic pump such that complexity of the system can be reduced. Col. 14, lines 47-53.

Regarding claim 7, Lee discloses the power shift transmission of claim 6 including a generator configured to be driven by the auxiliary shaft but does not explicitly teach further comprising a power inverter. 
Dalumn discloses an equivalent hybrid vehicle drive system including a power inverter electrically coupled with the generator and wherein the electric motor is electrically coupled with the power inverter.
(col. 13, lines 30-48, i.e., an AC/DC power inverter charging system).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention for Lee to have a power inverter connected to the electrical motor/generator as taught by Dalumn for the purpose of producing electrical power or charging power for a prime mover. See col. 13, lines 30-48.

8, Lee discloses the power shift transmission of claim 1 including a battery (paras. [0004], [0024]), but does not explicitly teach further comprising a power inverter electrically coupled with the electric motor and a battery electrically coupled with the power inverter.  
Dalumn discloses an equivalent hybrid vehicle drive system including a power inverter electrically coupled with the generator and the battery electrically coupled with the power inverter (col. 13, lines 30-48, i.e., a AC/DC power inverter charging system).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention for Lee to have a power inverter connected to the electrical motor/generator and the battery as taught by Dalumn for the purpose of power storage, producing electrical power and charging power for a prime mover. See col. 13, lines 30-48.

Regarding claim 9, Lee discloses the power shift transmission of claim 8 including a generator configured to be driven by the auxiliary shaft (see at least at step S730 and paras. [0023], [0027] and [0065], i.e., torque is transmitted to M/G 103 via driven gear D2 and auxiliary shaft 120) but does not explicitly teach further comprising wherein the power inverter is electrically coupled with the generator.  
Dalumn discloses an equivalent hybrid vehicle drive system including a power inverter electrically coupled with the generator (col. 13, lines 30-48, i.e., an AC/DC power inverter charging system).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention for Lee to have a power inverter electrically connected to the electrical motor/generator as taught by Dalumn for the purpose of producing electrical power or charging power for a prime mover. See col. 13, lines 30-48.

Claims 11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ishii (US 8,113,077 B2).
Regarding claim 11, Lee discloses the power shift transmission of claim 1 but does not explicitly teach further comprising a work vehicle including the power shift transmission.  
Ishii discloses an equivalent hybrid vehicle drive system further including a work vehicle (col. 1, lines 50-62).


Regarding claim 17, Lee discloses the power shift transmission of claim 12 but does not explicitly teach further comprising a rotational speed sensor.
Ishii discloses an equivalent power transmission including a rotational speed sensor (167) configured to detect the rotational speed of the engine shaft.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention for Lee to have a rotational speed sensor configured to detect the rotational speed of the engine shaft as taught by Ishii for the purpose of detecting the rotational speed of the engine shaft such that shifting can be performed.

Regarding claim 18, Lee discloses the power shift transmission of claim 17 but does not explicitly teach further comprising a torque sensor.
Ishii discloses an equivalent hybrid vehicle drive system further including a torque sensor (168) configured to detect the torque experienced by the output shaft (col. 20, line 58 – col. 21, line 3).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention for Lee to have a torque sensor configured to detect the torque experienced by the output shaft as taught by Ishii for the purpose of detecting the drive torque required for driving the driven road wheels such that a required drive torque to the final output member can be applied. See col. 20, line 58 – col. 21, line 3.

Regarding claim 19, Lee discloses the power shift transmission of claim 18 but does not explicitly teach a controller, wherein the clutch assembly is hydraulically actuated and the controller outputs control signals to actuate the clutch assembly. 

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention for Lee to have a controller receiving input signals from the rotational speed sensor (167) and the torque sensor (168), wherein the clutch assembly is hydraulically actuated (col. 13, lines 31-41 and col. 17, lines 18-30) and the controller outputs control signals to actuate the clutch assembly as taught by Ishii for the purpose of controlling the transmission such that shifting can be performed.

Allowable Subject Matter
Claims 13-16 are rejected would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closest prior art references are Lee, Kato, Ishii and Dalum indicated above.  However, neither alone nor in combination of these references, they do not disclose the claim subject matter required by claims 13-16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ideshio et al. (US 8,771,139 B2) discloses a power transmission unit, see Figure 4; and
Yang et al. (US 9,568,082 B2) discloses a power transmission system for vehicle and vehicle comprising the same, see Figure 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659